NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS BARTHOLOMEW LAYDEN                       No. 16-15896
IV,
                                                D.C. No. 2:14-cv-02470-DJH
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

MICHAEL HEGMANN, Supervisor Doctor
at Meadows Unit; SUBODH SHROFF,
Doctor at Meadows Unit,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Arizona state prisoner Thomas Bartholomew Layden IV appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Layden

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in managing Layden’s pain. See id. at 1058-60 (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to an inmate’s health; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      AFFIRMED.




                                          2                                    16-15896